DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 10-14, 18, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding Claim 1, the claim(s) is directed to the abstract idea of estimating systolic blood pressure according EBP = β1*P1 + β2*P2 + β0 or EBP = β1*1/P1 + β2*P2 + β0, wherein β1, β2, and β0 are coefficients and P1 and P2 are variables, wherein parameter P2 is a ratio of a mean first area of a pulsatile systolic area (PSA) of a pulse wave expressed in signal waveform to a mean second area of a remaining area of said pulse wave, and wherein: (1) said PSA is defined by an area under the curve above a horizontal line extending through a foot point to a vertical line extending through a dicrotic notch (DN) of said pulse wave, and (2) said remaining area is defined by a portion of an area under the curve from the vertical line extending through the DN and above the horizontal line of said pulse wave to a foot point of a next pulse wave, which is considered a mental process.
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they seem to merely generally link the use of the judicial exception to a particular technological environment.
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of applying an algorithm for blood pressure estimation and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself. 
Dependent claims 2, 6, and 10 also do not add significantly more to the exception as they merely add another step to the mental process and define how the variables in the mental step should be interpreted.
Regarding Claim 3, the claim(s) is directed to the abstract idea of estimating systolic blood pressure according to estimated blood pressure = β1*P1 + β2*P2 + β3*P3 + β0 or EBP = β1*1/P1 + β2*P2 + β3*P3 + β0,  wherein β1, β2, β3, and β0 are coefficients and P1, P2 and P3 are variables, wherein parameter P2 is a ratio of a mean first area of a pulsatile systolic area (PSA) of a pulse wave expressed in signal waveform to a mean second area of a remaining area of said pulse wave, and wherein: (1) said PSA is defined by an area under the curve above a horizontal line extending through a foot point to a vertical line extending through a dicrotic notch (DN) of said pulse wave, and (2) said remaining area is defined by a portion of an area under the curve from the vertical line extending through the DN and above the horizontal line of said pulse wave to a foot point of a next pulse wave which are considered a mental process.
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they seem to merely generally link the use of the judicial exception to a particular technological environment.
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of applying an algorithm for blood pressure estimation and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself. 
Dependent claims 4, 18, and 21 also do not add significantly more to the exception as they merely add another step to the mental process and define how the variables in the mental step should be interpreted.
Regarding Claim 11, the claim(s) is directed to the abstract idea of calculating a parameter P1, calculating a parameter P2, and estimating systolic blood pressure according EBP = β1*P1 + β2*P2 + β0 or EBP = β1*1/P1 + β2*P2 + β0, wherein β1, β2, and β0 are coefficients and P1 and P2 are variables, wherein parameter P2 is a ratio of a mean first area of a pulsatile systolic area (PSA) of a pulse wave expressed in signal waveform to a mean second area of a remaining area of said pulse wave, and wherein: (1) said PSA is defined by an area under the curve above a horizontal line extending through a foot point to a vertical line extending through a dicrotic notch (DN) of said pulse wave, and (2) said remaining area is defined by a portion of an area under the curve from the vertical line extending through the DN and above the horizontal line of said pulse wave to a foot point of a next pulse wave which is considered a mental process.
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because detecting biosignals is an insignificant extrasolution data gathering activities.
Furthermore, detection means are general fields of use and calculation means are generic computer elements used to perform generic computer functions and don’t add significantly more and are well-understood, routine, and previously known to the industry. 
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of sensing physiological data for processing. 
Dependent claims 13-14 also do not add significantly more to the exception as they merely provide general field of use sensors to act as the detection means.
Regarding Claim 12, the claim(s) is directed to the abstract idea of calculating a parameter P1, calculating a parameter P2, calculating a parameter P3, and estimating systolic blood pressure according to estimated blood pressure = β1*P1 + β2*P2 + β3*P3 + β0 or EBP = β1*1/P1 + β2*P2 + β3*P3 + β0, wherein β1, β2, β3, and β0 are coefficients and P1, P2 and P3 are variables, wherein parameter P2 is a ratio of a mean first area of a pulsatile systolic area (PSA) of a pulse wave expressed in signal waveform to a mean second area of a remaining area of said pulse wave, and wherein: (1) said PSA is defined by an area under the curve above a horizontal line extending through a foot point to a vertical line extending through a dicrotic notch (DN) of said pulse wave, and (2) said remaining area is defined by a portion of an area under the curve from the vertical line extending through the DN and above the horizontal line of said pulse wave to a foot point of a next pulse wave which is considered a mental process.
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because detecting biosignals is an insignificant extrasolution data gathering activities.
Furthermore, detection means are general fields of use and calculation means are generic computer elements used to perform generic computer functions and don’t add significantly more and are well-understood, routine, and previously known to the industry. 
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of sensing physiological data for processing. 
Dependent claims 22-23 also do not add significantly more to the exception as they merely provide general field of use sensors to act as the detection means.

Allowable Subject Matter
No prior art rejection is applied to claims 1-4, 6, 10-14, 18, and 21-23 because the prior art fails to teach the second parameter being a ratio of a mean first area of a pulsatile systolic area (PSA) of a pulse wave expressed in signal to a second remaining area of said pulse wave, and wherein said PSA is defined by an area under the curve above a horizontal line extending through a foot point to a vertical line extending through a dicrotic notch (DN) of said pulse wave, and said remaining area is defined by a portion of an area under the curve from the vertical line extending through the DN and above the horizontal line of said pulse wave to a foot point of a next pulse wave. However, the claims are not allowed at this time due to the rejections under 35 USC 101, as set forth above.

Response to Arguments
Applicant’s response filed 4/28/2022 did not respond to the 35 USC 112(f) interpretation. Therefore the interpretation is maintained.
Applicant’s amendments and arguments filed 4/28/2022 with respect to the claim objections have been fully considered and are persuasive. The objection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 4/28/2022 with respect to the 35 USC 101 rejections have been fully considered, but are not persuasive. 
Applicant argues that the claim as amended, with the second parameter P2 being a ratio of means area with a first area being of a pulsatile systolic area and the second area being the remaining area under the pulse waveform between the dicrotic notch and foot of the wave. The claimed method explicitly recite a particular formula and no reasonable interpretation of the amended claim can be performed in the human mind or with pen and paper. Examiner respectfully disagrees. If one of ordinary skill in the art received a waveform of pulse, one could use pen and paper to divide individual pulses into these two areas. Then a calculation of that divided areas could be made and a ratio made of these divided areas further calculated to determine parameter P2.
Applicant next argues that the claims recite significantly more than the judicial exception and are integrated into a practical application. The claims are highly accurate and use parameters related to blood pressure. However, the broadness of parameter P1, a parameter simply related to pulse transit time does not support the above. Different parameters may be related to pulse transit time such as arterial compliance, pulse wave velocity and it is unclear that each new parameter would provide this higher accuracy.
Applicant also argues that the invention enables real-time monitoring. Examiner respectfully disagrees. The claim language is limited to an equation. There is no suggestion of enabling real-time monitoring.
Applicant’s fourth argument is that methodology is an improvement by being non-invasive. Examiner respectfully disagrees. However this idea is not found in independent claims. Further, non-invasive blood pressure estimation is well-known in the art (e.g. US 7,455,643 and US 2009/0326393). Applicant must show that the claims provide an improvement over prior non-invasive estimation techniques. 
The rejection stands.
Applicant’s amendments and arguments filed 4/28/2022 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791